Citation Nr: 0121746	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to basic 
eligibility for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the decedent.

This appeal to the Board of Veterans' Appeals ("the Board") 
arises from an April 1998 decision letter from the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's husband had no recognized military service with 
the Armed Forces of the United States.  The appellant 
perfected a timely appeal of this determination.

On August 25, 1998, the Board entered a decision denying the 
appellant's claim of entitlement to basic eligibility for VA 
benefits.  The appellant, in turn, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims ("the Court").  In a November 2000 joint motion to 
the Court, the parties (the appellant and the VA Secretary) 
requested that the August 1998 Board decision be vacated and 
the matter remanded for readjudication in light of the 
recently enacted Veterans Claims Assistance Act, and more 
specifically the statutory amendments to the provisions of 
chapter 51 of title 38, United States Code.  By a December 
2000 order, the Court granted the joint motion, and the 
matter has since been returned to the Board for compliance 
with directives of the motion.


FINDING OF FACT

The service department verified that the appellant's spouse 
had no recognized service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.



CONCLUSION OF LAW

Entitlement to basic eligibility for VA death benefits is 
precluded by law.  38 U.S.C.A. §§ 101, 107 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.2, 3.8, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has in fact been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (hereinafter, "VCAA"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Currently, this law, which is more favorable to the appellant 
than the prior law, has not yet been applied to the present 
case.  Karnas v. Derwinski, 1 Vet. App. 313 ("When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative judicial appeal process has 
been concluded, the version more favorable to the claimant 
will apply"). 

When applied to the present case, the VCAA's first primary 
affect establishes that the appellant has in fact attained 
the status of a claimant, in that she has submitted a formal 
claim for VA death benefits (i.e., VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued by a Surviving Spouse or Child (including 
Death Compensation if Applicable).  See VCAA, § 2 (to be 
codified as amended at 38 U.S.C.A. § 5100.)

On a broader level, the VCAA has eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and the law supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  This 
recently enacted legislation also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

As to the requirements of the VCAA, by virtues of an April 
1998 decision letter, and a May 1998 Statement of the Case, 
issued during the pendency of the appeal, the appellant was 
given notice of the information and evidence necessary to 
substantiate her claim.  In VA letters dated November 10, 
1997 and November 20, 1997, the appellant was specifically 
notified of the evidence that VA would obtain, and the 
evidence she was expected to provide in support of a claim 
for DIC benefits.  Moreover, the RO has made reasonable 
efforts to develop the record, in that service verification 
was requested from the U.S. Army Reserve Personnel Center and 
reasonable efforts were made to obtain other relevant records 
identified by the appellant.  Lastly, in more recent VA 
correspondence dated in February and June 2001, both the 
appellant and her legal representative of record, were 
advised that additional argument and evidence in support of 
the appellant's appeal could be submitted; however, the 
appellant has indicated in a July 2000 letter that she and 
her representative can not submit any additional evidence.  
Accordingly, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
claimant is required to comply with the duty to assist.  See 
VCAA, §§ 3-4 ( to be codified as amended at 38 U.S.C. §§ 
5103A, 5107).

Entitlement to basis eligibility for VA death benefits

The appellant contends that her spouse performed wartime 
guerilla service during World War II, and that such wartime 
service qualifies her and her disabled son for VA death 
benefits.  Thus, the threshold question that must be resolved 
in this case is whether the appellant has first satisfied the 
requirements for basic eligibility for VA benefits.

The pertinent law provides that to become eligible for VA 
benefits the appellant must show that her deceased spouse was 
a veteran and that he had the type of qualifying service 
enumerated in 38 C.F.R. § 3.8.   For VA purposes, the term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  However, service 
as a Philippine Scout in the Regular Army inducted between 
October 6, 1945 and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but is excluded for 
pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8; see 
also Talon v. Brown, 999 F.2d 514 (Fed.Cir. 1993).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c)-(d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

As noted, the appellant contends that her husband served with 
the Armed Forces of the Philippines from September 1942 to 
February 1946 as a guerrilla.  With her application for 
benefits, the appellant submitted an Affidavit for Philippine 
Army Personnel, which indicated that the appellant's deceased 
husband had joined a guerilla unit.  The appellant also 
submitted several other documents from officials not 
associated with the United States military in support of her 
claim.  Upon receipt of this information, the RO requested 
verification of the appellant's husband's service from the 
appropriate service department.  In this request, the RO 
noted the descendant's name, dates of service, and service 
number.  The appellant provided some of this same identifying 
and service information in her September 1997 application.  
In a response, dated in March 1998, the U.S. Army Reserve 
Personnel Center (ARPERCEN) verified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.

On notice of this finding, the appellant again submitted a 
copy of her husband's Affidavit of Philippine Army Personnel 
to the RO.  However, a review of this document does not 
warrant a subsequent search of service department records due 
to the slight variation in the spelling of the descendant's 
middle name.  This is so because the other identifying 
information, i.e., the first name, last name, and service 
number, are the same, and; thus, this identifying information 
does not reflect a discrepancy that would have produced 
erroneous search results.  Cf. Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994) (remanded for re-verification of service 
due a change in the appellant's first name).  Absent evidence 
that creates a reasonable basis to justify re-verification, 
the Board determines that the service department's 
verification that the appellant's spouse had no recognized 
service with the United States Army Forces in the Far East 
(USAFFE), is dispositive.  As such, the service department 
findings are binding on the VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Manibog v. Brown, 8 
Vet. App. 465 (1996).

The Board emphasizes that although the appellant has 
submitted Philippine service records, the evidence submitted 
does not meet the requirements of 38 C.F.R.           § 
3.203, in that, a United States service department did not 
issue such service documents.  Acceptable evidence of 
service, when submitted by a claimant, must consist of either 
a verification by the United States service department, or of 
certain specified official documents issued by the United 
States service department.  Id.  Thus, the decedent's 
Philippine service records are neither recognized by the 
appropriate service department, nor are they considered 
binding on the VA to establish eligibility to VA benefits.

Inasmuch as the United States service department's 
verification regarding the decedent's service is binding on 
the VA, the Board concludes that the appellant's late husband 
did not have active or recognized military service that 
qualifies her for VA death benefits.  See Duro, supra.  
Consequently, the appellant has not met the threshold 
requirement for eligibility to VA death benefits.  As such, 
the appellant's claim has no legal merit under law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.

ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

